Case 7:19-cv-04130-VB Document 36 Filed 08/23/21 Page 1of1

 
  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
SAUDY GUERRERO, :
Petitioner,
ORDER
Vv.
: 19 CV 4130 (VB)
UNITED STATES OF AMERICA, : S11 14 CR 768-9 (VB)
Respondent. :
x

 

On August 20, 2021, petitioner Saudy Guerrero filed a “motion pursuant to Rule 59(e) to
alter or amend judgment,” claiming among other things that Mr. Patel did not file a notice of
appeal from the Judgment entered on January 30, 2018, after being asked to do so, and attaching
a copy of a letter assertedly sent to Mr. Patel on November 10, 2018, which was “return[ed] to
sender” as “not deliverable as addressed.” (Doc. #35 in 19cv4130).

By September 20, 2021, the government shall file a response to the motion.

Chambers will mail a copy of this Order to petitioner at the following address:

Saudy Guerrero, Reg. No. 62424-018

FCI Gilmer

Federal Correctional Institution

P.O. Box 6000

Glenville, WV 26351

Dated: August 23, 2021
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 
